Citation Nr: 0325684	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-08 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Detroit, Michigan. 


REMAND

The veteran contends that another compensation and pension 
examination is needed to resolve the claim.  For reasons set 
forth below, further development is needed.  .
 
Review of the record indicates that the veteran was 
hospitalized in once in 1999 and on a number of occasions in 
the year 2000 and has received extensive inpatient and 
outpatient treatment for post-traumatic stress disorder 
(PTSD).  The veteran was initially hospitalized beginning in 
October 1999 for approximately six weeks.  Records show a 
discharge diagnosis of PTSD and recommendations for the 
veteran to attend regular outpatient appointments in the PTSD 
outpatient unit.  When he was hospitalized for approximately 
three weeks in January 2000, he was admitted to the 
specialized PTSD Unit and participated in the "C-track," 
the "Choices" component of the program.  The discharge 
summary also indicates that the veteran had attended 
outpatient individual therapy sessions in the PCT clinic 
since his discharge from the hospital in 1999.  Records 
further reveal that the veteran was readmitted to the 
specialized inpatient PTSD Unit in March 2000. During this 
participated in the "R-track" program for persons diagnosed 
with PTSD.  As part of his treatment, the veteran discussed 
his nightmares, which related to his combat experiences.  He 
also discussed specific incidents from his war experiences.  
PTSD was also his discharge diagnosis after inpatient 
treatment for approximately 30 days from March to April 2000.  
Police reports and inpatient records from a private hospital, 
all dated in April 2000, disclose an attempt on the veteran's 
part at suicide by a self-inflicted gunshot wound.  A 
discharge summary documenting inpatient treatment from July 
to September 2000 also shows a diagnosis of PTSD and 
participation in the "S-track" of the PTSD program.  

The Board notes with regard to the above-described 
hospitalizations and outpatient treatment at VA facilities 
that none of the clinical notes have been associated with the 
veteran's file.  Description of the treatment rendered 
indicates that these records might and probably do include 
more detailed description of the veteran's alleged stressors 
and symptoms related to PTSD.

The veteran underwent a compensation and pension examination 
for mental disorders in September 2000.  In this regard, the 
Board notes initially that the examination was not for the 
specific purpose of determining if the veteran currently has 
PTSD. The examination must contain findings that address the 
specific diagnostic criteria.  Beverly v. Brown, 9 Vet. App. 
402, 406 (1996).  The examination report lacks a discussion 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV)) criteria 
for PTSD.  There is no indication that the examiner reviewed 
the veteran's service personnel records, as there is no 
acknowledgment of the award to the veteran of the Combat 
Infantryman's Badge or Air Medal.  While the examiner touched 
on the veteran's purported PTSD stressors, he did not elicit 
any directly from the veteran.  Moreover, since clinical 
records were not included in the file, the examiner was 
unable to comment on any detailed references to specific 
stressors, complaints, or treatment contained therein.  
Accordingly, the Board concludes that the examination is 
inadequate for evaluating the veteran's entitlement for 
service connection for PTSD.  If a VA examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2003).  

Finally, review of the compensation and pension examination 
report indicates that the absence of detailed discussion of 
PTSD stressors is partially, if not wholly, due to the 
veteran's hesitance or reluctance to discuss this information 
in detail.  The Board must emphasize the importance of the 
veteran's full cooperate with the examiner in this regard.  
The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
in Cohen v. Brown, 10 Vet. App. 128 (1997).
Outlined the three requisite elements for eligibility for 
service connection for PTSD.  

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)

The criteria for service connection for PTSD require exposure 
to a traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have post-traumatic stress disorder based on exposure to a 
stressor that would not necessarily have the same effect on 
"almost everyone."  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, at 153 (1997) (Nebeker, 
Chief Judge, concurring by way of synopsis).

Thus, it is incumbent on the veteran to engage in a 
meaningful discussion of his purported combat stressors when 
he undergoes examination by the VA.  "[T]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

In light of all of the above considerations, and to ensure 
that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should take appropriate 
action to obtain psychiatric evaluations 
from and clinical records of the 
veteran's hospitalizations in January, 
March, and July 2000, and all progress 
notes and psychiatric evaluations for 
outpatient treatment for PTSD from 1999 
to present.  

3.  After the foregoing development has 
been completed, the RO should arrange for 
the veteran to be afforded a VA 
psychiatric examination by a psychiatrist 
who has not previously examined him to 
determine the correct diagnosis of any 
psychiatric disorder present and to 
determine whether the diagnostic criteria 
for PTSD are satisfied (current 
regulations require a diagnosis of PTSD 
in conformance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV)).  All indicated studies must be 
conducted.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must reflect a review of pertinent 
material in the claims folder.  The 
examiner should integrate all previous 
psychiatric findings and diagnoses with 
current findings to obtain an accurate 
picture of the veteran's psychiatric 
status.  The examiner should be informed 
of the stressor(s) that have been 
verified.  The examiner should be 
requested to provide an opinion as to 
whether the veteran has PTSD related to 
his military service, and whether a 
diagnosis of PTSD is supportable solely 
by the stressor(s) that have been 
supported in the record.

The examiner should also be requested to 
state whether the diagnostic criteria for 
PTSD contain objective or subjective 
elements.  If there are objective 
elements that can be independently 
verified without reliance upon the 
credibility of the statements of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  If there are 
subjective elements to the diagnosis, the 
examiner should state whether these 
elements could be verified in the 
examination setting or by evidence of 
record, or by any other means, without 
relying upon the credibility of the 
reports of the subjective symptoms by the 
individual claiming to have PTSD.

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

If the issue on appeal remains denied, the RO should issue an 
appropriate supplemental statement of the case. The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




